DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Request for Continued Examination (RCE) and Remarks, filed 17 August 2022, in the matter of Application N° 16/724,400.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No additions, amendments, or cancellations to the claims filed 29 November 2021 have been made.  No new matter has been added.
Thus, claims 1-20 continue to represent all claims currently under consideration.

Information Disclosure Statement
Two new Information Disclosure Statement(s) (IDS) filed 13 April 2022 and 18 August 2022 are acknowledged and have been considered.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 17 February 2022 since the art that was previously cited continues to read on the previously recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ranklove et al. (US Pre-Grant Publication Nº 2007/0155664 A1) in view of Chemistry 104: Analysis of Commercial Antacid Tablets (herein, referred to as “Chem 104”; originally published online on 8 August 2001).
Claim 1, as previously amended, recites a pharmaceutical composition for oral administration of a therapeutic active agent, the composition comprising a therapeutically active agent, SNAC (sodium 8-N-(2-hydroxybenzoyl)aminocaprylate), and at least one antacid compound in a total amount of at least 0.002 molar equivalent of base, wherein said at least one antacid compound is selected from the group consisting of sodium carbonate, sodium bicarbonate, sodium gluconate, sodium citrate, sodium hydroxide, potassium carbonate, potassium bicarbonate, potassium gluconate, potassium citrate, potassium hydroxide, magnesium carbonate, magnesium bicarbonate, magnesium gluconate, magnesium citrate, magnesium hydroxide, magnesium oxide, aluminum carbonate, aluminum gluconate, aluminum citrate, and aluminum hydroxide. 
Ranklove discloses an oral pharmaceutical composition comprising parathyroid hormone (“PTH”) and a calcium containing compound (see e.g., Abstract; claims 1 and 11).  Claim 13 discloses that the calcium-containing compound can be in such forms as calcium carbonate, calcium citrate, or calcium gluconate.  As to the amount of calcium-containing compound used within the practiced oral dosage forms (e.g., tablets), the reference discloses in ¶[0065] that formulated amounts will range from about 100 mg to about 1,000 mg, at its broadest, and from about 200 mg to about 500 mg at its most preferred.  Notably, ¶[0066] discloses that these amounts may be modified to up to about 1,200 mg daily (e.g., for lactating women).
The Examiner notes that the amounts required by the amendment to claim 1 must be present in an amount of at least 0.002 molar equivalents of the base (i.e., the amount required to neutralize 0.002 moles of HCl in aqueous solution).  The “mg” equivalent of each of the disclosed calcium-containing compounds required to meet this limitation is: 200.2 mg calcium carbonate, about 997 mg of calcium citrate, and about 861 mg of calcium gluconate.
The Examiner respectfully submits that the reference teaches and suggests using amounts of a calcium-containing component that meet the recited molar equivalent limitation.

Furthermore, the reference expressly acknowledges the antacid or acid-neutralizing functionality of calcium salts such as calcium carbonate.  See ¶[0052].  The Examiner thus submits that the reference teaches and suggests the presence of an “antacid” component within the practiced composition.
Where the reference is presently considered to be deficient is with respect to Applicants’ amended limitations.  Gone from Applicants’ recited definition of “antacid” are: calcium carbonate, calcium gluconate, and calcium citrate.  Compounds that remain are, for instance recited in claim 4 as comprising: sodium carbonate, sodium bicarbonate, potassium bicarbonate, magnesium carbonate, magnesium oxide, magnesium hydroxide, and aluminum hydroxide.
The Examiner notes that ¶[0250]-¶[0252] disclose that the practiced compositions will comprise suitable pharmaceutically acceptable excipients and that are selected from such categories as fillers, diluents, binders, and sweeteners.  Representative species of the aforementioned excipients include: calcium carbonate, calcium bicarbonate, magnesium carbonate, magnesium oxide, and sodium carbonate, and mixtures thereof.
Given the above disclosure recognizing calcium carbonate as possessing antacid functionality, the Examiner respectfully submits that the compound again retains this functionality despite being generically categorized as an excipient.  The Examiner additionally submits that other of the disclosed excipients would have been recognized as being functionally equivalent antacid alternatives to calcium carbonate and recognized as such well in advance of the effective filing of the instant application.
Evidence supporting this position is definitively disclosed within the Chem 104 reference.  Briefly, “Chem 104” discloses a chemistry lab procedure that appears to be associated with an entry-level chemistry course (i.e., high school or college).  The practiced method provides instruction to students guiding them through the chemical analysis of commercial antacid tablet compositions.  Those, compounds that are expressly disclosed as being present in such tablets and as possessing antacid activity include: aluminum hydroxide, calcium carbonate, magnesium carbonate, magnesium hydroxide, and sodium bicarbonate.
Of critical importance to the instructional lab procedure is that students gain basic knowledge of those compounds that are well-known as possessing antacid activity, how they react stoichiometrically with respect to the stomach acid (aka hydrochloric acid) and importantly, how to calculate and determine the amount required to neutralize stomach acid (i.e., via titration).
The Chem 104 reference is considered to empirically supplement the teachings of Ranklove in the latter’s disclosure of an antacid compound within the practiced oral composition.  As mentioned above, calcium carbonate is disclosed as a calcium salt and is expressly taught as possessing antacid (aka acid-neutralizing) activity.  The reference states in ¶[0052]: “calcium carbonate is used as an acid-neutralizing agent in antacid tablets.”
The Examiner acknowledges Applicants’ argument that the compound is not expressly taught as providing such an effect in the practiced composition.  However, the ability for calcium carbonate, or any of its known functional equivalents to provide an antacid effect upon oral consumption is inseparable from the compound itself.  Applicants are directed to MPEP §2112.01(II).
Furthermore, the Chem 104 reference provides additional teaching regarding some of the other excipients disclosed by Ranklove, defining them clearly as also possessing antacid or acid-neutralizing activity.  Given the earlier teaching and inclusion of calcium carbonate by Ranklove, calcium carbonate’s disclosure as a general excipient, and that it may be used in combination with other known acid-neutralizing compounds, the Examiner submits that the references guide the skilled artisan to the recitations of claims 1 and 14, thereby rendering the claims prima facie obvious absent a clear showing of evidence to the contrary.

Disclosure of the administration of PTH is considered to teach and suggest the instantly recited therapeutic active agent.  The reference is noted as defining teriparatide as being the “N-terminal fragment of recombinant PTH.”  See ¶[0168] (pg. 12).  This is alternatively defined as being the first 34 amino acid bases of PTH or “PTH 1-34”.  See ¶[0168] and ¶[0022].
Claim 16 of the reference teaches that the practiced oral composition will further comprise an absorption enhancer.  The reference additional teachings and definitions as to those compounds that may be used in this capacity.  Notably, ¶[0255] teaches that absorption of peptides and proteins in the GI tract is usually low due to a variety of reasons (i.e., size, GI tract stability, etc.).  It is taught that absorption can be improved by using enzyme inhibitors and that in general, low molecular weight absorption enhancers disrupt the mucosal layer of the gut tissue.  Because of this, there is an expected risk that enhancement in absorption of peptides and proteins can be accompanied by toxic effects of such enhancers.  Subsequently, ¶[0281] teaches that a new family of low molecular weight carriers derived from N-acetyl amino acids has been developed for use in the practiced compositions.  They are thought to increase selectivity of mucosal uptake by inducing conformational changes in the peptide molecules.  This class of absorption enhancers has a certain specificity for peptides and proteins and polyaminoglycans and is practically devoid of toxic activity toward intestinal epithelial cells.  Paragraph [0282] discloses Sodium N-[8-(2-hydroxybenzoyl)amino]-caprylate (aka SNAC) as a preferred N-acetylated amino acid.
Based on the foregoing, the Examiner respectfully concludes that in view of the these teachings, a person of ordinary skill in the pharmaceutical arts would be highly motivated to select SNAC as an absorption enhancer to combine with PTH in the practiced dosage form.  Doing so would present said artisan with more than a reasonable expectation of not only producing an orally administered dosage (e.g., tablet) that would deliver PTH to the desired point in the GI tract for absorption, but also enhancing the absorption of PTH without concern of toxic effects from the excipient.
Furthermore, clear motivation to produce a dosage form containing a combination of the three components: SNAC, PTH, and calcium-containing compound (e.g., calcium carbonate), is also provided by Ranklove.
Regarding the combination of PTH and calcium-containing compound, ¶[0015], discloses the two as being preferably formulated together so as to beneficially maximize the absorption of PTH.  The calcium-containing compound is designed to release first followed by the delayed release of PTH in the small intestine.  The achieved effect of this release order allows the calcium-containing compound to lower the body’s plasma level of endogenous PTH, which then signals the body to absorb as much PTH as it can from wherever it can.
Combination of all three components together thus provides the skilled artisan with the very reasonable expectation that absorption of PTH will be further enhanced through its co-formulation with SNAC.  As disclosed above, SNAC is a class of low molecular weight absorption enhancer that provides absorption in the near absence of toxic side effects.
The foregoing formulation is one that also would present the ordinarily skilled artisan with a reasonable expectation of improved bioavailability of PTH.  See ¶[0253].  Instant claim 7 offers no additional compositional or structural limitations distinguishing it from the composition recited in claim 1.  Therefore those teachings presented above that render claim 1 prima facie obvious, also teach the limitations of claim 7.
Furthermore, the recited comparative bioavailability property is taught and suggested in view of the foregoing teachings specifically because of the calcium-containing compound’s expressly disclosed ability to improve the absorption of PTH.  The Examiner concedes that the “at least 10% higher” limitation of the property is not expressly disclosed by Ranklove.  However, the claimed composition is taught and suggested, and thus, a person of ordinary skill in the art would reasonably expect this property to be met as well.  See MPEP §2112.01(II).
The limitations recited in claim 8, directed to the composition of claim 1 being in the form of an homogeneous mixture are taught and suggested.  Paragraph [0140] teaches that the calcium can be provided as a separate composition or as pellets/granules or as powder mixed with other inactive ingredients and the PTH-containing pellets.
The limitations of claims 2 and 3 are taught and suggested by the reference as well.  Claim 17, for instance teaches that the composition will also contain a PTH-stabilizing agent.  PTH-stabilization agents are taught in ¶[0092] as being embodied by inhibitors that inhibit degradation of the PTH in the small intestine.  Paragraphs [0037] and [0038] disclose that one such strategy for protecting the target protein and increasing its chances of absorption is to pair it with an enzyme inhibitor.  Among those enzyme inhibitors that may be used in the practiced tablet dosage forms is the protease inhibitor: soybean trypsin.  See ¶[0260].
Thus, the reference is considered to teach the limitations recited in claims 1-11.
The recited methods of claims 12 and 13 are also considered to be met.  Notably they recite treating an unnamed condition (i.e., any condition that may be treated with the aforementioned dosage form) by simply administering said dosage form orally.  The Examiner respectfully submits that the above disclosures of the practiced compositions as orally administered and/or formulated as tablet are sufficient in teaching these limitations.  Compositionally, the Examiner acknowledges that claim 13 requires the presence of the “antacid” component in an amount of at least 1 mg.  Paragraph [0065], discussed above expressly discloses this limitation.
Instant claims 14-16 present additional compositional structural limitations.  Specifically, claim 14 recites the presence of all four components in the form of an oral dosage that comprises a core and a separate, external layer over said core.  Sequestered within the core are both the therapeutically active agent (e.g., teriparatide) and SNAC (i.e., absorption enhancer).  Meanwhile, the external layer comprises at least one protective agent selected from the group consisting of the “antacid” component and a protease inhibitor (e.g., soybean trypsin).
Claim 15 recites that none of the therapeutic active agent is in the external layer.
The Examiner submits that compositional limitations are taught as discussed above.
As to the structural limitations, Ranklove also teaches a core/layer(s) structure (see e.g., claim 20 and ¶[0175]-[0179]).  Paragraph [0197], for instance, teaches that the inner core component of the dosage form may contain the active substance (i.e., PTH), that it may be in the form of a tablet, and that those instances where it is, the pharmaceutical composition is presented in the form of a single unit composition.  What this clearly conveys to the skilled artisan are the limitations recited in claim 15.  Therein, if the active PTH is sequestered in the core of the dosage form, then it is not located within any of the outer layers of the tablet.
Paragraph [0092] additionally discloses that compositions designed to release PTH small intestine are designed to have a lag time (i.e. a time-period after administration wherein release of PTH is substantially avoided) corresponding to approximately 30-90 minutes after gastric emptying upon which PTH is rapidly released.  In a specific embodiment of the invention, compositions designed to release PTH in the small intestine should have a relatively high load of PTH-stabilization agents (i.e. inhibitors that inhibits degradation of the PTH in this part of the small intestine), and all kinds of different absorption enhancers may be employed.
Paragraph [0015], discussed above, is considered to teach the option of instant claim 14 whereby the external layer of the dosage form contains a calcium-containing compound.  Therein, it is taught that the dosage form will release calcium ahead of the PTH active in the stomach is delayed in its release to the small intestine.  The molar equivalent amounts of such calcium-containing compounds are again taught in ¶[0065] and ¶[0066].
The Examiner additionally notes that teachings directed to the time-controlled layer that surrounds the inner core (see e.g., ¶[0177]) are taught as comprising an effervescent agent and that such an agent is typically selected from alkali metal carbonates and alkaline earth metal carbonates.  See ¶[0220].  Alkaline earth metals are a group of elements on the Periodic Table known in the art as including both calcium and magnesium.  As such, the Examiner respectfully submits that the foregoing disclosures by Ranklove guide the ordinarily skilled artisan to not only pair calcium-containing compounds with PTH to improve its absorption, but also teach that the compound may be present in a layer of the dosage form independent from and released more readily from the PTH active core.
The foregoing is considered to teach and suggest the limitations recited in claims 14, 15, and 17-20.
The compositional limitations recited in claim 16 are discussed above, notably as the reference clearly presents the strategy of protecting the PTH-active against enzymatic degradation by employing an enzyme inhibitor.  See ¶[0038].
The Examiner concedes that the reference does not appear to teach the structural limitation of placing the protease inhibitor in one of the outer layers of the dosage form.  To that point, the reference only appears to teach those compounds (e.g., soybean trypsin) that may embody the component, what the compounds do and that they will reside somewhere within the dosage form.
Despite this perceived deficiency, the Examiner submits that a person of ordinary skill in the art at the time of the filed invention would have been motivated to locate the trypsin inhibitor to an external layer of the dosage form.  What is inarguably disclosed by the reference is that the purpose of such compounds is to deactivate those proteases or enzymes residing in the GI tract that would degrade the PTH-agent to be absorbed.
Thus, with this guidance and knowledge in hand, the Examiner concludes that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1-20 under 35 USC 103(a) as being unpatentable over the combined teachings of Ranklove et al. and “Chem 104” have been fully considered but they are not persuasive.
Applicants’ initial remarks postulate two potential interpretations of the Examiner’s position:
Ranklove discloses excipients that may include some of the antacid compounds recited in the instant claims, and also include calcium carbonate, and that Chem 104 teaches that these shared compounds also possess antacid properties, again including calcium carbonate; or 
It may that the antacid compounds disclosed in Chem 104 can be used to replace the calcium-containing compounds disclosed by Ranklove.
Applicants then state that “the claimed invention is based on the findings that the inclusion of both an antacid compound and SNAC increases the function of SNAC as an absorption enhancer and thereby the bioavailability of the therapeutically active agent (i.e., PTH).
It is with respect to this last statement, that the Examiner respectfully maintains the rejection for the reasons already made of record.
Consistent with the rationale presented in MPEP §2143(I.)(B.), for instance, the Examiner maintains that through simple substitution of one known element for another, a predictable result would have been achieved.  Further within this rationale, it is submitted that a person of ordinary skill in the art, ahead of the effective filing date of the instant application, would have recognized the substituted components and their functions were well known in the art.  It thus follows that the substitution on one known element (e.g., antacid compound) for another would have yielded predictable results.
In the instant case, the Examiner submits that Ranklove teaches oral compositions comprising PTH, SNAC, and an antacid compound that is added to the composition in an amount that meets the lower limits recited in claims 1, 13, and 14.  Ranklove preferably discloses using calcium carbonate and defines it as an antacid compound.  The reference additionally teaches that other “excipients” may be included in the composition and that this list includes: calcium carbonate, calcium bicarbonate, magnesium carbonate, magnesium oxide, and sodium carbonate.
The Examiner again notes that the head of that list is calcium carbonate, a compound that Ranklove directly defines as possessing antacid properties.
Based on the preferred combination of calcium carbonate with PTH, the Examiner respectfully maintains that Ranklove teaches and suggests that antacid compounds, such as calcium carbonate, are instrumental in improving the systemic uptake of PTH.
The teachings of Chem 104 are presented as evidence that not only supplement the teachings of Ranklove that calcium carbonate is an antacid compound, but also provide a list of compounds possessing the same functionality of calcium carbonate.
From these teachings, the Examiner maintains that the skilled artisan would have reasonably expected that substituting one known antacid for another in the amount disclosed for the preferred calcium carbonate, would have yielded a predictable uptick in PTH absorption, absent a clear showing of evidence to the contrary.

Applicants next assert that in order to arrive at the claimed invention based on the teachings of Ranklove, a person skilled in the art should have selected the specific excipients out a laundry list of optional excipients in paragraphs [0251]-[0253].  Essentially, Applicants assert that Ranklove provides no motivation to select SNAC out of the alleged “laundry list” of compounds disclosed.
The Examiner disagrees.
Ranklove also teaches that SNAC is a preferred N-acylated amino acid compound per ¶[0282].  The preceding paragraph teaches that low molecular weight carriers, derived from N-acylated amino acids, have been developed and are also useful in the present context of selectively increasing the mucosal uptake by inducing conformational changes in the peptide molecules.
Clearly, Ranklove is directed to producing an orally administered composition of PTH that is co-formulated with compounds whose purpose is to improve the bioavailability of PTH and thus, its systemic uptake into the body.  Both the aforementioned antacid compound (e.g., calcium carbonate) and SNAC are disclosed as compounds that facilitate this activity.
It is thus maintained that the combined teachings of Ranklove and Chem 104 provide the ordinarily skilled artisan with both guidance and motivation to prepare the instantly claimed composition.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims under consideration remain rejected; no claims are allowed.





Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP §706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615